Citation Nr: 1701254	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  07-40 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a foot disorder, claimed as flat feet and as a result of a cold injury.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus type II.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral peripheral neuropathy.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arteriosclerotic heart disease (ASHD) with angina and multiple heart attacks.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 (back, cervical spine, and feet) and June 2014 (diabetes, peripheral neuropathy, heart disease, TDIU, and SMC) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2014, the Veteran and his spouse testified at a Board videoconference hearing concerning (in pertinent part) the claims for back, cervical spine, and bilateral foot disorders.  A transcript of the hearing is of record.

The appeal was previously before the Board in November 2014.  At that time, the Board remanded the claims for back, cervical spine, and bilateral foot disorders for additional evidentiary development.  In June 2015, the appeal was returned to the Board, and the Board again remanded the claims for back, cervical spine, and bilateral foot disorders.  In addition, the Board found that the Veteran had submitted a valid notice of disagreement in response to a June 2014 rating decision in which (as noted above) the RO declined to reopen the Veteran's previously denied claims for diabetes, peripheral neuropathy, heart disease, TDIU, and SMC.  Accordingly, the Board remanded those claims for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in March 2016 and the Veteran filed a timely substantive appeal in April 2016.

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for diabetes mellitus type II, bilateral peripheral neuropathy, and ASHD with angina and multiple heart attacks, as well as entitlement to TDIU and entitlement to SMC based on aid and attendance and/or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO declined to reopen the claim for a lumbar back condition and muscle spasms with degenerative joint disease, finding there was no evidence demonstrated by the service treatment records of permanent residual or chronic disability subject to service connection.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  No additional evidence has been associated with the record since the May 2004 rating decision that relates to an unestablished fact that is necessary to substantiate the claim of service connection for a back disorder.

3.  In a May 2004 rating decision, the RO declined to reopen the claim for degenerative joint disease of the cervical spine, finding there was no evidence to support the claim that the Veteran's current neck condition was connected to his active service.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

4.  No additional evidence has been associated with the record since the May 2004 rating decision that relates to an unestablished fact that is necessary to substantiate the claim of service connection for a cervical spine disorder.

5.  In a May 2004 rating decision, the RO declined to reopen the claim for bilateral pes planus and plantar fasciitis, claimed as residuals of cold injury to the feet, finding there was no evidence of record that the Veteran had been diagnosed with residuals of cold injury to the feet and neither pes planus nor plantar fasciitis were incurred in or caused by service.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

6.  No additional evidence has been associated with the record since the May 2004 rating decision that relates to an unestablished fact that is necessary to substantiate the claim of service connection for a bilateral foot disorder.





CONCLUSIONS OF LAW

1.  The May 2004 rating decision that declined to reopen the claim for a lumbar back condition and muscle spasms with degenerative joint disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence to reopen the claim for service connection for a back disorder has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The May 2004 rating decision that declined to reopen the claim for degenerative joint disease of the cervical spine is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

4.  New and material evidence to reopen the claim for service connection for a cervical spine disorder has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The May 2004 rating decision that declined to reopen the claim for bilateral pes planus and plantar fasciitis, claimed as residuals of cold injury to the feet, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

6.  New and material evidence to reopen the claim for service connection for a bilateral foot disorder has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

In an application to reopen based on new and material evidence, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, VA's duty to notify was satisfied by a February 2006 letter sent to the Veteran that specifically addressed his claims for back, cervical spine, and bilateral foot disorders.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  The letters also notified the Veteran of the criteria for reopening previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  The Board finds that VA's duty to notify has been met.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  For applications to reopen finally adjudicated claims, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Specifically, VA has obtained relevant and updated VA outpatient records, service treatment records, Social Security Administration records, and private treatment records identified and authorized by the Veteran.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  Notably, in June 2015, the Board directed the AOJ to contact the Veteran and request that he provide the appropriate authorization for outstanding records from "Dr. V. and Dr. G.Z. . . . and any additionally reported treatment providers."  The AOJ mailed the Veteran letters in August 2015 and September 2015 requesting that he provide authorization for these records, in substantial compliance with these directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  To date, however, no response has been received from the Veteran.

The Board notes that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board acknowledges that VA examinations have not been obtained.  However, as discussed in further detail below, the Board finds no credible evidence that current back, cervical spine, or bilateral foot disorders are related to his period of active service.  Other than the Veteran's unsupported assertions, the record contains no information suggesting a relationship between these conditions and service.  Thus, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

During the September 2014 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

New and Material Evidence

The Veteran seeks entitlement to service connection for back, cervical spine, and bilateral foot disorders.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	(a)  Back Disorder

Historically, the Veteran filed an original claim for service connection for muscle spasm in July 1963.  The RO denied the claim in a November 1963 rating decision; the Veteran was notified but did not appeal the decision.  In March 2001, the Veteran filed an application to reopen his claim for service connection, and in September 2002 the RO found that new and material evidence had not been received to reopen the claim.  The RO upheld the denial in a June 2003 rating decision.

In July 2003, the Veteran once again filed an application to reopen his claim for a back disorder.  The RO declined to reopen the claim in a May 2004 rating decision.  The Veteran was notified of this denial in May 2004 and did not appeal the decision.  The May 2004 rating decision is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the May 2004 rating decision, the evidence of record included service treatment records revealing reports of a back strain in the fall of 1953, mild in nature, not due to injury per the physician's notes.  These symptoms apparently resolved; at separation, no back trouble was noted, and a September 1958 U.S. Army Reserve examination was negative for back problems.  The record also included post-service VA and private medical records indicating ongoing treatment for back pain and degenerative joint and disc disease, as well as the Veteran's lay contention that his back symptoms originated during service as a result of a truck accident.  Notably, the record included notes from the Veteran's private care provider from the 1980s indicating the Veteran's complaints of body aches for many years.  Upon review, the RO declined to reopen the claim, finding there was no evidence of a permanent residual or chronic disability subject to service connection.

Relevant evidence received since the May 2004 rating decision includes VA and private treatment records (as well as Social Security Administration records) which document ongoing back pain with degenerative changes in the lumbar spine.  In addition, the Veteran has submitted lay statements reiterating his contention that he injured his back in service in a truck accident and has had ongoing back symptomatology since that time.  At his Board hearing, the Veteran testified that he sustained a back injury in December 1953 while serving in Korea when he was hit from behind by a two-and-a-half-ton truck.  He indicated that he did not initially seek treatment but was seen by a field medic and given medication.  He also reported being involved in a separate motor vehicle accident with a three-quarter-ton truck.  He reported being "jarred" and "jerked" and testified that he received Aspirin for his pain.

The Board is aware that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In this case, however, the Veteran has not submitted any additional lay or medical evidence linking his back disorder to active service.

After reviewing the record, the Veteran's application to reopen the previously denied claim for a back disorder must be denied, because the evidence submitted after the May 2004 rating decision is cumulative evidence.  See Anglin v. West, 203 F.3d 1343, 1347 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  In other words, there has been no probative evidence submitted after May 2004 which proves any previously unestablished fact.  As noted above, the record documents treatment for a back strain in the fall of 1953, as well as post-service treatment for lower back pain and post-service diagnoses of degenerative joint and disc disease.  The record also includes the RO considered the Veteran's reports of injury following an in-service automobile accident during service when the May 2004 rating decision was issued.  Thus, this evidence is not new and material for purposes of this application to reopen.  Subsequent treatment notes do not include any evidence linking the Veteran's ongoing back symptomatology to his service.

The Board finds that, to the extent submitted evidence shows treatment for back pain, this evidence is cumulative.  The fact that he had a diagnosed back disorder had been established previously.  Similarly, the lay reports of ongoing treatment originating in service are cumulative of the prior claim.  The Veteran has not identified any new service-related etiology for his back disorder, and the record does not otherwise demonstrate a link between his back disorder and his service.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.

	(b)  Cervical Spine Disorder

The RO denied the Veteran's original claim for service connection for a cervical spine disorder in a May 2004 rating decision.  The Veteran was notified of this denial in May 2004 and did not appeal the decision.  The May 2004 rating decision is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the May 2004 rating decision, the pertinent evidence of record included service treatment records that were negative for neck symptoms; a September 1958 U.S. Army Reserve examination report that was negative for cervical spine disability; and post-service VA and private medical records reflecting treatment beginning in the 1980s for neck pain, to include a diagnosis of degenerative joint disease of the cervical spine.  In addition, the record included the Veteran's lay contention that his cervical spine disorder originated during service.  The RO denied service connection, finding there was no evidence linking the Veteran's current cervical spine condition with his service.

Relevant evidence received since the May 2004 rating decision includes VA and private treatment records (as well as Social Security Administration records) which document ongoing reports of neck pain and treatment.  In addition, the Veteran has submitted lay statements reiterating his prior contentions that his neck symptoms originated in service.  At his Board hearing, he testified that he injured his neck during two motor vehicle accidents in Korea in which his body was "jarred."  He indicated he did not initially seek treatment but was seen by a field medic and given Aspirin for pain.  He testified that he has had chronic neck pain since that time.

The Board is aware that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons, 23 Vet. App. at 5, 9.  In this case, however, the Veteran has not submitted any additional lay or medical evidence linking his cervical spine disorder to active service.

After reviewing the record, the Veteran's application to reopen the previously denied claim for a cervical spine disorder must be denied, because the evidence submitted after the May 2004 rating decision is cumulative evidence.  See Anglin v. West, 203 F.3d 1343, 1347 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  In other words, there has been no probative evidence submitted after May 2004 which proves any previously unestablished fact.  As noted above, the record shows post-service treatment for neck pain with degenerative changes.  The record also includes the Veteran's allegations that his neck pain originated in service.  However, the RO considered this history when the May 2004 rating decision was issued.  Thus, this evidence is not new and material for purposes of this application to reopen.

The Board finds that, to the extent submitted evidence shows treatment for a cervical spine disorder, to include degenerative joint disease, this evidence is cumulative.  The fact that he had this diagnosis had been established previously.  Similarly, the lay reports of ongoing treatment originating from in-service motor vehicle accidents are cumulative of the prior claim.  The Veteran has not identified any new service-related etiology for his cervical spine disorder, and the record does not otherwise demonstrate a link between any neck-related symptomatology and his service.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.

	(c)  Bilateral Foot Disorder

Historically, the Veteran filed a claim for service connection in March 2001.  In September 2002, the RO issued a rating decision denying entitlement to service connection for a bilateral foot disorder.  In July 2003, the Veteran filed an application to reopen his claim for a bilateral foot disorder.  The RO declined to reopen the claim in a May 2004 rating decision.  The Veteran was notified of this denial in May 2004 and did not appeal the decision.  The May 2004 rating decision is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the May 2004 rating decision, the evidence of record included service treatment records,  negative for foot trouble; a September 1958 U.S. Army Reserve examination report, likewise negative for foot problems; and post-service VA and private medical records indicating reports of foot problems many decades after the Veteran's discharge, including diagnoses of pes planus and plantar fasciitis.  The record also included the Veteran's lay contention that his foot problems originated in Korea when he was exposed to extreme cold.  The RO denied service connection, finding there was no evidence that the Veteran had been diagnosed with residuals of a cold injury and that there was likewise no evidence demonstrating that his pes planus or plantar fasciitis were incurred in or otherwise caused by service.

Relevant evidence received since the May 2004 rating decision includes VA and private treatment records which document ongoing treatment for bilateral foot problems, to include plantar fasciitis and hallux valgus, as well as various toenail-related problems and diabetic ulceration.  In addition, the Veteran has submitted lay statements reiterating his prior contention that he is entitled to service connection because his foot problems are linked to cold exposure in Korea.  At his Board hearing, he testified that while he was serving in Korea there was an incident when fuel spilled over his feet and soaked his boots.  He testified that this incident caused his feet to freeze and resulted in permanent disability.

The Board is aware that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons, 23 Vet. App. at 5, 9.  In this case, however, the Veteran has not submitted any additional lay or medical evidence linking his bilateral foot disorder to his service.

After reviewing the record, the Veteran's application to reopen the previously denied claim for a bilateral foot disorder must be denied, because the evidence submitted after the May 2004 rating decision is cumulative evidence.  See Anglin v. West, 203 F.3d 1343, 1347 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  In other words, there has been no probative evidence submitted after May 2004 which proves any previously unestablished fact.  As noted above, the record shows post-service incidence of and treatment for bilateral foot problems, to include pes planus, plantar fasciitis, and hallux valgus.  The record also documents the Veteran's contention of in-service cold exposure which he believes caused his current symptoms.  However, the RO considered this history when the May 2004 rating decision was issued.  As such, this evidence is not new and material for purposes of this application to reopen.

The Board finds that, to the extent submitted evidence shows ongoing treatment for foot problems, this evidence is cumulative.  The fact that he had foot trouble, to include pes planus and plantar fasciitis, had been established previously.  Similarly, the lay reports of ongoing treatment originating in service are cumulative of the prior claim.  The Veteran has not identified any new service-related etiology for his foot disorder/s, and the record does not otherwise demonstrate a link between any foot symptomatology and his service.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.


ORDER

New and material evidence not having been received, the claim for service connection for a back disorder is not reopened, and service connection remains denied.

New and material evidence not having been received, the claim for service connection for a cervical spine disorder is not reopened, and service connection remains denied.

New and material evidence not having been received, the claim for service connection for a bilateral foot disorder is not reopened, and service connection remains denied.



REMAND

In his April 2016 VA Form 9, filed in response to the March 2016 SOC readjudicating the claims for diabetes, peripheral neuropathy, heart disease, TDIU, and SMC, the Veteran requested a Board videoconference hearing.  In October 2016, his representative filed a motion to remand for a Board hearing.  The Board notes that the Veteran participated in a Board hearing in September 2014; however, as noted above, that hearing concerned only the claims for neck, back, and foot disorders.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Given that the Veteran has not been afforded a hearing with respect to the remaining issues on appeal, the Veteran's request will be granted and a hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to have the Veteran scheduled for a Board videoconference hearing in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


